Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  160083 & (16)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 160083
                                                                    COA: 347741
                                                                    Genesee CC: 90-043984-FC
  ODELL DWAYNE DOUGLAS,
          Defendant-Appellant.

  _________________________________________/

         By order of March 6, 2020, the application for leave to appeal the June 28, 2019
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Manning (Docket No. 160034). On order of the Court, leave to appeal having been
  denied in Manning on December 28, 2020, 506 Mich 1033 (2020), the application is
  again considered. It appearing to this Court that the case of People v Stovall (Docket No.
  162425) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case. The motion to
  remand remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
         t0726
                                                                               Clerk